       6:19-cv-02136-TMC        Date Filed 07/30/19      Entry Number 3        Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                    GREENVILLE DIVISION


Michael Gene Putnam,                           )
                                               )         C.A. No. ___________________
       Plaintiff,                              )
                                               )
vs.                                            )   DEFENDANTS’ ANSWERS TO LOCAL
                                               )     RULE 26.01 INTERROGATORIES
Wake Christian Academy, Dana Lynn              )
Cordell, Kellie O'Neal Auerweck and            )
Robin Cary Maples,                             )
                                               )
       Defendants.                             )

       Wake Christian Academy, Dana Lynn Cordell, Kellie O'Neal Auerweck and Robin Cary

Maples, by and through their undersigned counsel, respond as follows to the Court's Local Civil

Rule 26.01 Interrogatories.

       (A)     State the full name, address, and telephone number of all persons or legal entities

who may have a subrogation interest in each claim and state the basis and extent of said interest.

       ANSWER:

       Not applicable.

       (B)     As to each claim, state whether it should be tried jury or nonjury and why.

       ANSWER:

       Plaintiff has requested a jury trial.

       State whether the party submitting these responses is a publicly owned company and

separately identify:

               (1)     any parent corporation and any publicly-held corporation owning ten

                       percent (10%) or more of the party’s stock;

               (2)     each publicly-owned company which it is a parent; and
       6:19-cv-02136-TMC            Date Filed 07/30/19        Entry Number 3        Page 2 of 4




                  (3)     each publicly-owned company of which the party owns ten percent (10%)

                          or more of the outstanding shares.

        ANSWER:

        Not applicable.

        (C)       State the basis for asserting the claim in the division in which it was filed (or the

basis of any challenge to the appropriateness of the division). See Local Civ. Rule 3.01 (D.S.C.).

        ANSWER:

        The basis for removal to this division is diversity jurisdiction. (28 USC § 1332(a);

28 USC § 1441; 28 USC § 1367.)

        (D)       Is this action related in whole or in part to any other matter filed in this District,

whether civil or criminal? If so, provide:

                  (1)     a short caption and the full case number of the related action;

                  (2)     an explanation of how the matters are related; and

                  (3)     a statement of the status or the related action.

        Counsel should disclose any cases which may be related regardless of whether they are

still pending. Whether cases are related such that they should be assigned to a single judge will

be determined by the Clerk of Court based on a determination of whether the cases arise from the

same or identical transactions, happenings, or events; involve the identical parties or property; or

for any other reason would entail substantial duplication of labor if heard by different judges.

        ANSWER:

        None.

        (E)       If the defendant is improperly identified, give the proper identification and state

whether counsel will accept service of an amended summons and pleading reflecting the correct

identification.




                                                     2
       6:19-cv-02136-TMC           Date Filed 07/30/19     Entry Number 3        Page 3 of 4




        ANSWER:

        Not applicable.

        (F)     If you contend that some other person or legal entity is, in whole or in part, liable

to you or the party asserting a claim against you in this matter, identify such person or entity and

describe the basis of said liability.

        ANSWER:

        Not applicable.



                                               Respectfully submitted,

                                               HALLIGAN MAHONEY WILLIAMS SMITH
                                               FAWLEY & REAGLE, PA



                                               By:            s/Thomas K. Barlow
                                                       Thomas K. Barlow, Fed. I.D. No. 7483
                                                       tbarlow@hmwlegal.com

                                                       Susan M. Fittipaldi, Fed. I.D. No. 7087
                                                       sfittipaldi@hmwlegal.com

                                               P.O. Box 11367
                                               Columbia, South Carolina 29211
                                               (803) 254-4035

                                               Attorney for Defendants Wake Christian Academy,
                                               Dana Lynn Cordell, and Kellie O’Neal Auerweck

July 30, 2019
Columbia, South Carolina




                                                  3
       6:19-cv-02136-TMC          Date Filed 07/30/19     Entry Number 3       Page 4 of 4




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                     GREENVILLE DIVISION


Michael Gene Putnam,                          )
                                              )           C.A. No. ___________________
       Plaintiff,                             )
                                              )
vs.                                           )       CERTIFICATE OF SERVICE BY MAIL
                                              )
Wake Christian Academy, Dana Lynn             )
Cordell, Kellie O'Neal Auerweck and           )
Robin Cary Maples,                            )
                                              )
       Defendants.                            )


                           CERTIFICATE OF SERVICE BY MAIL

       The undersigned of Halligan Mahoney & Williams, PA, hereby certifies that he has

served the following PRO SE Plaintiff with the foregoing Notice of Removal by mailing a copy

of same as certified mail, postage prepaid and return address clearly indicated, to the following

on this 30th day of July, 2019:

                                       Michael Gene Putnam
                                    101 Reedy View Drive #263
                                  Greenville, South Carolina 29601

                                        Chace Campbell
                                   ChaceLaw Limited Company
                                      12 East Stone Avenue
                                      Greenville, SC 29609




                                                       s/Thomas K. Barlow




                                                  4
